Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Micah Stolowitz Reg. No. 32758 on 11/08/2021. 

The following claims have been amended as follows: 


(Currently Amended) A computer-implemented method comprising: 
importing an electronic job listing document that includes a job listing; 
selecting a published jobs schema that defines a plurality of tags; 
for at least some of the tags defined by the jobs schema, provisioning a corresponding tag prediction ML model; 
extracting text from the job listing;
processing the extracted text using each of the tag prediction models
using the predicted values, generating structured data according to the jobs schema; and 
inserting the structured data into the job listing document so as to enable a web site that utilizes the jobs schema to automatically recognize and import the structured data to the web site to post the job listing
wherein the jobs schema designates at least one of the set of tags as a required tag and designates at least one of the set of tags that is not a required tag as a recommended tag, and processing the extracted text includes:
provisioning a first machine learning prediction model for a first one of the required tags;
processing the extracted text using the first machine learning prediction model to generate a predicted value for the first required tag and return a prediction score for the predicted value; 
comparing the prediction score to a predetermined threshold value; 
in a case that the prediction score is at least equal to the threshold value, 
incorporating the predicted value as the first required tag value in said generating the structured data.

7. 	(Currently Amendend) A computer-implemented method comprising: 
importing an electronic job listing document that includes a job listing; 
processing the job listing document to predict values for at least some of a set of html tags defined by a jobs schema; 
using the predicted values, generating structured data according to the schema; and 
inserting the structured data into the job listing document so as to enable a web site that utilizes the schema to automatically recognize and import the structured data to the web site to post the job listing; 
wherein one of the html tags is job location and processing the extracted html code to predict job location value includes: 
defining cities, states, regions and countries as classes of location components; 
providing access to a lookup table for each of the defined classes; 
parsing the extracted data to locate all qualified n-grams in the job body, where n is a selected integer; 
filtering the qualified n-grams to include only those that have title case, wherein each word in the n-gram is capitalized, with the exception of interior prepositions; 
separately searching each of the lookup tables based the filtered qualified n-grams; 
for a matching lookup table entry, associating the matching n-gram as a label corresponding to the location component associated with the lookup table where the matching entry was found; 
identifying all tag sequences with maximum length four in the original job body; 
filtering the identified tag sequences to remove duplicates so as to form a set of remaining tag sequences; 
applying a predetermined relative scoring scheme to the remaining tag sequences to form a set of scored tag sequences; 
ranking the scored tag sequences according to the respective relative scores to form a ranked set of tag sequences; and
selecting a highest ranking one of the tag sequences as the predicted location label.

The following is an examiner’s statement of reasons for allowance:


At best the prior arts of record, specifically, Chen et al. (US 20180181915 A1 hereinafter Chen) teaches job postings that get processed and predicted for improved posting (see Fig. 3, ¶9 and ¶18) Chen further teaches using a model that trains and learns sectioning with thresholds scoring (see ¶56-57 and ¶71). Higgins et al.  (US 20100332304 A1 hereinafter Higgins) teaches comparing a score to a threshold via confidence scores (see ¶132). Menon et al. (US 20150127567 A1 hereinafter Menon) teaches training a model using latent Dirichlet Allocation in accordance with a taxonomy (see ¶39). Dane (US 20090276415 A1) teaches a tagging interface on a webpage with labels (see ¶157-¶158)
Newly cited art Zhang et al. (US 20180181544 A1) teaches job schema or vocabulary of skill tags (see ¶23) Zhang further teaches predicting skills and adding them to job postings (see ¶37-40 and ¶13). Rudolf (US 20110099118 A1) teaches extracting descriptive words from the job description and further tagging job listings (see ¶35 and ¶44)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, 
Thus, claims 1, 7, 11, 16 and 20 are allowed over the prior art of record.
Claims 2-4, 6, 8-10, 12-15, 17-19 and 21 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks on 10/06/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BEAU D SPRATT/Primary Examiner, Art Unit 2143